PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/033,253
Filing Date: 12 Jul 2018
Appellant(s): Cummings, Nathan



__________________
Todd A. Spears
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05 January 2022. 

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appeal claims:
A. Claims 1-3, 5, 8-10, and 18-20 are rejected under 25 U.S.C. 103 as being unpatentable over Miller U.S. 2014/0358142 and in view of Doerr U.S. 9,717,485.
B. Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Miller and Doerr, and further in view of Ellman U.S. 2014/0276770.
C. Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Miller and Doerr, and further in view of Unger U.S. 2009/0182327.










(2) Response to Argument
	The technology center of the claims and prior art is electrosurgical forceps. These devices are commonly used to cut a grasped region of tissue after sealing the tissue by the application of energy.  The seal prevents cut tissue from bleeding.  Many energy types can be used in the sealing process, including radio frequency, microwave, ultrasound, and resistive heating.  The cutting process can be performed mechanically or with energy such as RF or ultrasound.  When RF energy is employed for sealing, cutting, or other medical use, it is typically delivered via electrodes in a bipolar arrangement (between two relatively close electrodes) or a monopolar arrangement (between an electrode and a distance return pad).  Structurally, these devices regularly have an end effector, or jaws, in which the electrodes reside on/within, some type of handle or housing, and occasionally a knife or sharp edge is present within the end effector or between the jaws to effect a cut to the targeted tissue.  The pending claims are directed towards an electrosurgical forceps that contains an end effector, a handle assembly, and a firing assembly used to actuate a knife from a pre-fired position to a fired position.
	Appellant’s arguments are confined to four arguments: (1) the combination of Miller and Doerr fails to teach a second body of the firing assembly is slidably attached along a length of the arm (of the handle assembly), (2) that this combination also fails to teach that the first body and second body of the firing assembly do not couple/decouple based on a relationship of the first and second jaws (of the end effector), (3) in the instance where Doerr is considered to teach the deficiencies of Miller, Doerr still fails to 

Appellant’s first argument (page 12) is that the combination of Miller with Doerr fails to teach that the second body is not slidably attached along a length of the arm, and since there is no direct attachment of the second body to the length of the arm, then the prior art fails to teach the limitation.  However, the argument fails to consider that “slidably attached” does not equate a direct attachment of the two structures, and that the mere rearrangement of parts, in which the operation of the device is not altered, does not grant a patent (see MPEP 2144.04.VI.C, In re Japikse, 86 USPQ 70).  It is shown in the rejection that in Miller, the movement of the arm ultimately leads to the movement of the second body, which then slides along the length of the arm, in which they are slidably attached via the trigger (Miller, ref num 140).  The argument also points to certain features of Miller that do not pertain to the claim language as written, such as the structure the examiner has claimed to be the second body (Miller, ref num 144) may “only translate and not rotate relative to the body” (see page 16 of arguments).  The claims, as presented, offer no limitations as to whether the second body rotates or not, only the relationship of the second body to the arm.  The examiner even admits that the cited second body (Miller, ref num 144) fails to pivot with the arm, and then relies on another piece of prior art for this teaching. It is noted that the features upon which Appellant relies (i.e., the second body and the lack of rotation in the prior art) are not recited in the rejected claim(s).  Although the claims are interpreted in light In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Regarding Appellant’s second argument (page 17) directed at the relationship of the first and second body to the first and second jaws, the presence of these limitations will be discussed here.  The appellant argues that Miller fails to teach that the second body couples with the first body when the first and second jaws are closed, and the second body decouples with the first body when the first and second jaws are in the open position.  The examiner has cited a first body (ref num 162), a second body (ref num 144), a first jaw (ref num 134), and a second jaw (ref num 132).  In paragraph 0052 of Miller, it is stated that the “lever (110) also serves as a mechanical lockout against trigger (140) and/or button (142), such that the trigger (140) and/or button (142) cannot be actuated unless lever (110) is in the closed position”.  When the lever is in the open and closed position, this is what changes the first and second jaw to be in the open and closed positions (see Miller Figs. 6A-6B).  The trigger/button is used to engage the first and second bodies (para 0057 “once tissue has been captured between the first jaw and second jaw, the user may begin to pull trigger in a proximal direction”).  Therefore, since the trigger/button actuates the coupling and decoupling of the first and second bodies, and this relies on whether the lever/arm has been moved to an open or closed position, which is what changes the position of the jaws, then it is interpreted that the relationship of the jaws being open and closed leads to the coupling/decoupling of the first and second bodies (also see rejection, page 3).  

only relied upon to cure the deficiency of Miller that the claimed second body pivot with the arm relative to the housing.  Therefore, as long as Doerr contains a structure for a first body, a second body, an arm, and a housing, and that the cited second body pivots with the arm relative to the housing, then Doerr would read upon the claim limitation.  One would be motivated to combine Doerr with Miller, as both teachings discuss the actuation of jaws using trigger assemblies in order to grasp tissue and treat tissue.  This combination would only move the second body as taught by Miller to be directly attached to the lever instead of mechanically attached via a trigger (Miller, ref num 140).  By the appellant saying the second body “includes” the arm instead of is “associated” or “attached” is not enough to overcome the rejection.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is also noted that the mere rearrangement of parts is considered a routine expedient, and one of ordinary skill in the art would be aware of this (see MPEP 2144.04.VI.C, In re Japikse, 86 USPQ 70).

In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Miller actually states (para 0056) that it should be understood that other methods of guiding the second body may be utilized and would be apparent to one of ordinary skill.  However, Doerr was only relied upon by the examiner to switch the position of where the second body resides.  Therefore, the second body does not need to “rotate” as the appellant has indicated in the arguments.  Since Doerr provides a second body that resides on the arm and pivots with the arm, the one of ordinary skill in the art could move the second body of Miller to reside on the arm that pivots to the body as well as slide as taught in Miller to actuate the knife.
	The appellant does note that the above arguments in regards to the claim limitations of claim 1 also pertain to the similar recited limitations in claims 18 and 20.  However, the reasons above also stand with claims 18 and 20.  
	The appellant also does not bring any specific arguments to Ellman or Unger (claims 4 and 6-7), but just that their dependency to claim 1 is enough for reconsideration based on the arguments above.  However, for the reasons above, the rejections also stand with claims 4 and 6-7).
	

Respectfully submitted,
/ANNIE L PATTON/Examiner, Art Unit 3794             
                                                                                                                                                                                           Conferees:
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        
/KRISTINA N JUNGE/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.